
	

115 HR 1365 : Department of Homeland Security Acquisition Innovation Act
U.S. House of Representatives
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 1365
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2017
			Received; read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		AN ACT
		To amend the Homeland Security Act of 2002 to require certain acquisition innovation, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Department of Homeland Security Acquisition Innovation Act. 2.Acquisition innovation (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section:
				
 710.Acquisition innovationThe Under Secretary for Management may— (1)designate an individual within the Department to manage acquisition innovation efforts of the Department;
 (2)test emerging acquisition best practices to carrying out acquisitions, consistent with the Federal Acquisition Regulation and Department acquisition management directives, as appropriate;
 (3)develop and distribute best practices and lessons learned regarding acquisition innovation throughout the Department;
 (4)establish metrics to measure the effectiveness of acquisition innovation efforts with respect to cost, operational efficiency of the acquisition program (including timeframe for executing contracts), and collaboration with the private sector, including small businesses; and
 (5)determine impacts of acquisition innovation efforts on the private sector by— (A)engaging with the private sector, including small businesses, to provide information and obtain feedback on procurement practices and acquisition innovation efforts of the Department;
 (B)obtaining feedback from the private sector on the impact of acquisition innovation efforts of the Department; and
 (C)incorporating such feedback, as appropriate, into future acquisition innovation efforts of the Department..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 709 the following new item:
				
					
						Sec. 710. Acquisition innovation..
 (c)InformationNot later than 90 days after the date on which the Secretary of Homeland Security submits the annual budget justification for the Department of Homeland Security for each of fiscal years 2018 through 2022, the Secretary shall, if appropriate, provide information to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the activities undertaken in the previous fiscal year in furtherance of section 710 of the Homeland Security Act, as added by subsection (a) of this Act, on the following:
 (1)Emerging acquisition best practices that were tested within the Department during such year. (2)Efforts to distribute best practices and lessons learned within the Department, including through web-based seminars, training, and forums, during such year.
 (3)Utilization by components throughout the Department of best practices distributed by the Under Secretary of Management pursuant to paragraph (3) of such section 710.
 (4)Performance as measured by the metrics established under paragraph (4) of such section 710. (5)Outcomes of efforts to distribute best practices and lessons learned within the Department, including through web-based seminars, training, and forums.
 (6)Any impacts of the utilization of innovative acquisition mechanisms by the Department on the private sector, including small businesses.
 (7)The criteria used to identify specific acquisition programs or activities to be included in acquisition innovation efforts and the outcomes of such programs or activities.
 (8)Recommendations, as necessary, to enhance acquisition innovation in the Department.  Passed the House of Representatives March 24, 2017.Karen L. Haas,Clerk. 